DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed June 13, 2022, in response to the Office Action of April 13, 2022, is acknowledged and has been entered. Applicants elected without traverse the species of:
antibody comprising CDRs with amino acid sequences differing by 1, 2, or 3 conservative substitutions of the following CDRs:
Heavy Chain CDR1: an amino acid sequence differing from said sequence by 1, 2, or 3 conservative substitutions of a heavy chain variable region CDR1 comprising the amino acid sequence of SEQ ID NO: 1, wherein X1= M, ie., an amino acid sequence differing from said sequence by 1, 2, or 3 conservative substitutions of NYGMN
Heavy Chain CDR2: an amino acid sequence differing from said sequence by 1, 2, or 3 conservative substitutions of a heavy chain variable region CDR1 comprising the amino acid sequence of SEQ ID NO: 2, wherein X1= N, X2= T, X3=N and X4=T, i.e., an amino acid sequence differing from said sequence by 1, 2, or 3 conservative substitutions of WINTNTGEPTYAEEFKG
Heavy Chain CDR3: a heavy chain variable region CDR3 comprising the amino acid sequence of SEQ ID NO: 3, wherein X1=M, i.e., an amino acid sequence differing from said sequence by 1, 2, or 3 conservative substitutions of EGDAMDY
Light Chain CDR1: a light chain variable region CDR1 comprising the amino acid sequence of SEQ ID NO: 4, wherein X1=M, i.e., an amino acid sequence differing from said sequence by 1, 2, or 3 conservative substitutions of SASSSVSYMH
Light Chain CDR2: a light chain variable region CDR2 comprising the amino acid sequence of SEQ ID NO: 5, wherein X1=D and X2=T, i.e., an amino acid sequence differing from said sequence by 1, 2, or 3 conservative substitutions of DTISKLAS
Light Chain CDR3: a light chain variable region CDR3 comprising the amino acid sequence of SEQ ID NO: 6, wherein X1=W, X2=N and X3=S, Le., an amino acid sequence differing from said sequence by 1, 2, or 3 conservative substitutions of QQWNSYPFT; and 
wherein the antibody comprises heavy chain variable region and light chain variable region with amino acid sequences differing by 1, 2, or 3 conservative substitutions of the heavy chain variable region and light chain variable region of SEQ ID NO: 10 and SEQ ID NO: 15, respectively.


 	Claims 3, 4, 13-19, 21-25, 27 and 28 are pending and being examined. 

Specification
2.	The disclosure is objected to because of the following informalities: Table 12 of the instant specification on page 129 states that in SEQ ID NO:3 “X1 = M or any amino acid except M, C”. It is unclear what amino acid X comprises if it is M but cannot be M. It is noted that the electronic sequence listing states that SEQ ID NO:3 X = “Any amino acid except M or C,” which is in conflict with the sequence defined in Table 12. 
Table 12:

    PNG
    media_image1.png
    38
    606
    media_image1.png
    Greyscale

The sequence of SEQ ID NO:3 is unclear. Appropriate correction is required.


Claim Objections
3.	Claim 3 is objected to because of the following informalities:  
Claim 3 recites in part c) that the heavy chain CDR3 comprises SEQ ID NO:3 wherein X=M. This limitation is contrary to the sequence listing which states that SEQ ID NO:3 X cannot be M:
<210> 3
<211> 7
<212> PRT
<213> Artificial Sequence

<220>
<223> Description of Artificial Sequence: Synthetic
      peptide


<220>
<221> MOD_RES
<222> (5)..(5)
<223> Any amino acid except M or C 

<400> 3
Glu Gly Asp Ala Xaa Asp Tyr 
1               5           

Appropriate correction is required.

4.	Claim 4 is objected to because of the following informalities:  Claim 4 recites the heavy and light chain immunoglobulin variable region “selected from the group consisting of: g)”. Given all of the options a)-f) and h)-k) are now deleted, there is no group to select from. Examiner suggests deleting: “selected from the group consisting of: g) an antibody or antigen binding fragment thereof”. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 3, 4, 13-19, 21-25, 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
Claim 3 is drawn to an antibody that functions to bind human CD27 and comprises:
a) a heavy chain variable region CDR1 comprising the amino acid sequence of SEQ ID NO: 1, wherein X1= M; or an amino acid sequence differing from said sequence by 1, 2, or 3 conservative substitutions; b) a heavy chain variable region CDR2 comprising the amino acid sequence of SEQ ID NO: 2, wherein X1= N, X2= T, X3=N and X4=T, or an amino acid sequence differing from said sequence by 1, 2, or 3 conservative substitutions; c) a heavy chain variable region CDR3 comprising the amino acid sequence of SEQ ID NO: 3, wherein X1= M, or an amino acid sequence differing from said sequence by 1, 2, or 3 conservative substitutions; d) alight chain variable region CDR1 comprising the amino acid sequence of SEQ ID NO: 4, wherein X1= M, or an amino acid sequence differing from said sequence by 1, 2, or 3 conservative substitutions; e) alight chain variable region CDR2 comprising the amino acid sequence of SEQ ID NO: 5, wherein X1= D and X2=T, or an amino acid sequence differing from said sequence by 1, 2, or 3 conservative substitutions; and f) alight chain variable region CDR3 comprising the amino acid sequence of SEQ ID NO: 6, wherein X1= W, X2=N and X3=S, or an amino acid sequence differing from said sequence by 1, 2, or 3 conservative substitutions.
Thus, the claims identify the antibody by function only and partial structure, where the function is to bind human CD27, and the antibody can comprise 1 to 3 conservative mutations anywhere in any or all of the six CDR sequences and with any conservative amino acid. 
Claim 4 is drawn to an antibody or antigen binding fragment thereof that binds to human CD27 comprising a light chain immunoglobulin variable region, a heavy chain immunoglobulin variable region or both a light chain and a heavy chain immunoglobulin variable region selected from the group consisting of:
g) an antibody or antigen binding fragment thereof comprising a variable heavy chain comprising the amino acid sequence of SEQ ID NO:10 or an amino acid sequence differing from SEQ ID NO: 10 by 1, 2, or 3 conservative substitutions and/or a variable light chain comprising the amino acid sequence of SEQ ID NO: 15 or an amino acid sequence differing from SEQ ID NO: 15 by 1, 2, or 3 conservative substitutions.
Thus, the claim identifies the antibody by function only and partial structure, where the function is to bind human CD27, and the antibody can comprise one heavy chain variable region SEQ ID NO:10 having 1-3 conservative amino acids anywhere in the variable region and/or one light chain variable region SEQ ID NO:15 having 1-3 conservative amino acids anywhere in the variable region. 
Claim 13 is drawn to an antibody or antigen binding fragment thereof that binds the same epitope of human CD27 as an antibody comprising the variable heavy chain of SEQ ID NO:10 and the variable light chain of SEQ ID NO:15; or binds the same epitope of human CD27 as an antibody comprising the variable heavy chain of SEQ ID NO:7 and the variable light chain of SEQ ID NO:8.
Thus, the claim identifies the antibody by function only where the function is to bind the same epitope of human CD27 as an antibody comprising the variable heavy chain of SEQ ID NO:10 and the variable light chain of SEQ ID NO:15; or bind the same epitope of human CD27 as an antibody comprising the variable heavy chain of SEQ ID NO:7 and the variable light chain of SEQ ID NO:8. No antibody sequence structure is recited.
Claims 14-19 recite an antibody or antigen binding fragment thereof, wherein, when bound to human CD27, binds at least one residue selected from the group consisting of Leu18, Asp34, Gln35, and Lys38 of SEQ ID NO: 19, or binds to at least residues recited in claims 15-19. Thus, the claim identifies the antibody by function only where the function is to bind human CD27 at specific residues of SEQ ID NO:19. No antibody sequence structure is recited.

The instant specification discloses structurally similar antibodies comprising heavy chains 131AVH6-9 (SEQ ID NOs:10-13) and light chains 131AVL6-9 (SEQ ID NOs:15-18) that bind human CD27 (Figure 3A-B) and comprise the identical 6 light and heavy chain CDR sequences. The specification discloses known anti-CD27 antibody hCD27.15 that was disclosed in WO 2012/004367 and antibody 1F5 disclosed in WO2011/130434 ([6]), wherein both are structurally distinct comprising unrelated sequence structures. 
Thus, the instant specification describes highly homologous 131AV antibodies comprising identical CDR sequences and two structurally unrelated CD27 antibodies that function to bind human CD27 or treat cancer as claimed. The specification fails to disclose any other structural sequences required of an antibody to possess the functions of binding human CD27, binding the same epitope as an antibody comprising SEQ ID NOs:10 and 15, or binding the claimed residue(s) of SEQ ID NO:19, as required by the claims. Other than an antibody comprising all six CDR SEQ ID NOs:1-6, or comprising both the heavy and light chain variable region SEQ ID NOs:10 and 15, the specification fails to disclose any other sequence variants comprising 1-3 conservative mutations anywhere and with any amino acid in the CDR or variable regions that functions to bind human CD27 or bind the same epitope as an antibody comprising variable region SEQ ID NOs:10 and 15, as encompassed by the claimed genus.
Thus, the instant specification describes a highly homologous antibodies comprising at least six CDR SEQ ID NOs:1-6 that function to bind to CD27 and the CD27 residues and epitopes as claimed. The specification fails to disclose which three amino acids in each of the CDRs and which three amino acids in each of the variable regions can be conservatively mutated to what amino acid and still possess the function of binding human CD27. Other than for an antibody comprising at least the six CDR SEQ ID NOs:1-6, the specification fails to disclose any other sequence structures required for an antibody to bind to the epitopes and residues of CD27 as broadly claimed.
To provide adequate written description and evidence of possession of the claimed antibody genus, the instant specification can structurally describe representative antibodies or variants that function to bind human CD27 or the epitopes or residues, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  
Although Applicants may argue that it is possible to screen for antibodies that bind human CD27 or the claimed epitopes and residues and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. The human CD27 antigen and its residues provide no information about the structure of an antibody that binds to it.
In claims 3, 4, 21-25, 27 and 28 is a recitation of the antibody function “bind human CD27,” and partial CDR or variable region sequence structure.  In claims 13-19, the only factor present in the claims is a recitation of the antibody function: “bind human CD27,” “binds the same epitope of human CD27 as an antibody comprising the variable heavy chain of SEQ ID NO:10 and the variable light chain of SEQ ID NO:15,” or “binds at least one residue selected from the group consisting of Leu18, Asp34, Gln35, and Lys38 of SEQ ID NO: 19.”  The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses only a single exemplary antibody sequence comprising all of CDR SEQ ID NOs:1-6 that functions as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. Other than for an antibody that comprises all six CDR SEQ ID NOs:1-6 or comprises both heavy and light chain variable region SEQ ID NOs:10 and 15, the specification fails to provide any structural features coupled to the claimed functional characteristics. The instant specification fails to describe a representative number of antibody sequences for the genus of antibodies that function as claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
In the instant case, the specification discloses a monoclonal anti-human CD27 antibody comprising all six CDR SEQ ID NOs:1-6 that functions as claimed. The instant specification does not disclose any exemplary sequence variants of an antibody comprising any conservative mutations anywhere in the CDR or variable regions that functions as claimed, and does not disclose any other CDR or variable region sequences that are necessary for the antibody to function as claimed.  The claims broadly encompass an anti-human CD27 antibody comprising up to three conservative mutations in any or all of the CDR sequence or variable regions. Applicants have not established any reasonable structure-function correlation with regards to which amino acids in the variable domains or CDRs can be altered and still maintain human CD27 binding function. The instant claims attempt to claim every CD27 antibody or variant comprising 1-3 conservative mutations anywhere in all CDRs or variable regions, that would achieve a desired result, i.e., bind human CD27, or the claimed epitopes and residues, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses a single exemplary CD27 antibody species comprising all six CDR SEQ ID NOs:1-6. Given the well-known high level of polymorphism of antibody CDR sequences and structure, the skilled artisan would not have been in possession of the vast repertoire of antibodies encompassed by the claimed invention. One could not reasonably or predictably extrapolate the structure of a single exemplary CD27 antibody comprising all six CDR SEQ ID NOs:1-6 to the structure of any and all anti-human CD27 antibodies or sequence variants as broadly claimed. Therefore, one could not readily envision members of the broadly claimed genus. 
Given the lack of representative examples to support the full scope of the claimed antibodies used in the claimed method, and lack of reasonable structure-function correlation with regards to the unknown critical amino acid sequences in the variable domains or CDRs that provide human CD27-binding function, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of antibodies or sequence variant antibodies that bind human CD27 that is required to practice the claimed invention.  
Examiner Suggestion: Amend the claims to recite and require the antibody comprises at least six CDR SEQ ID NOs:1-6 or comprises both the heavy and light chain variable region SEQ ID NOs:10 and 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


6.	Claims 3, 4, 13-19, 21-25, 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-59 of U.S. Patent No. 10,556,957. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to:
1. An antibody or antigen binding fragment thereof that binds to human CD27, wherein the antibody or antigen binding fragment comprises:
a heavy chain variable region CDR1 comprising the amino acid sequence of SEQ ID NO: 1, wherein X1=M;
a heavy chain variable region CDR2 comprising the amino acid sequence of SEQ ID NO: 2, wherein X1=N, X2=T, X3=N and X4=T;
a heavy chain variable region CDR3 comprising the amino acid sequence of SEQ ID NO: 3, wherein X1=M;
a light chain variable region CDR1 comprising the amino acid sequence of SEQ ID NO: 4, wherein X1=M;
a light chain variable region CDR2 comprising the amino acid sequence of SEQ ID NO: 5, wherein X1=D and X2=T; and
a light chain variable region CDR3 comprising the amino acid sequence of SEQ ID NO: 6, wherein X1=W, X2=N and X3=S.
2. The antibody or antigen binding fragment of claim 1 comprising a heavy chain variable region selected from the group consisting of SEQ ID Nos: 10-13 and a light chain variable region selected from the group consisting of SEQ ID Nos: 15-18.
3. The antibody or antigen binding fragment of claim 1, wherein the antibody or antigen binding fragment comprises a heavy chain variable region and a light chain variable region.
7. An antibody or antigen binding fragment thereof that binds to human CD27 that comprises the heavy chain variable region of SEQ ID NO:10 and the light chain variable region of SEQ ID NO:15.
8. The antibody or antigen binding fragment of claim 7, which is an antibody.
9. The antibody or antigen binding fragment of claim 7, which is a recombinant antibody.
10. The antibody or antigen binding fragment of claim 7, wherein the antibody or antigen binding fragment binds residues Glu9, Lys17,Leu18, Asp34, Gln35, His36, Arg37, and Lys38 of SEQ ID NO: 19.
11. The antibody or antigen binding fragment of claim 7, that increases CD8+ T cell activation when the antibody or antigen binding fragment is in soluble form; or increases anti-CD3-induced IFNγ production in human tumor culture.
12. The antibody or antigen binding fragment of claim 7, which is a humanized antibody comprising two heavy chains and two light chains, and is of the IgG isotype.
13. The antibody or antigen binding fragment of claim 7, which is an antibody of the IgG1 isotype.
14. The antibody or antigen binding fragment of claim 7, which is an antibody of the IgG4 isotype.
18. The antibody or antigen binding fragment of claim 7 or 17, wherein the antibody or antigen binding fragment comprises a glycosylation pattern characteristic of expression by a mammalian cell.
19. The antibody or antigen binding fragment of any one of claims 7 and 17, wherein the antibody or antigen binding fragment comprises a glycosylation pattern characteristic of expression by a Chinese hamster ovary (CHO) cell.

7.	Conclusion: No claim is allowed.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642